Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for claiming a use without providing any method steps involved with that use, thus rendering it unclear what method Applicant intends to encompass with the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0273402 to Tsutsumi (“Tsutsumi”).  Regarding claims 1-4, 9, and 10, Tsutsumi discloses a battery comprising a stack of negative electrodes, each negative electrode including a carbon fiber sheet current collector coated with negative electrode active material, and a stack of positive electrodes, each comprising a carbon fiber sheet current collector coated with positive electrode active material, with positive and negative electrodes being separated from one another via a  by stacking and electrical connection.  
Further regarding claim 5, in some embodiments the negative electrode active material includes a lithium compound, thus satisfying the broad definition of a lithium battery.
Further regarding claim 7, The separator formed on the electrode acts as a contacting element, while the spacers (24) and grooves (25) act as the contacting fixture.
Further regarding claim 8, Tsutsumi discloses at least one application of its battery cells is to power medical equipment in a hospital.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi.  Tustsumi is applied as described above.  Although Tsutsumi never expressly discloses the total volume of its battery cells, the thickness of the electrode stacks is on the order of microns, thus allowing for it to be formed in the recited size range.  Moreover, any specific size range is considered to be nothing more than an obvious design choice depending on the required energy, weight, and size for the battery in a given application.  Accordingly, the recited size range is considered to be nothing more than the predictable result of routine design choices utilizing the structure of Tsutsumi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Office notes that the use of carbon and other non-metal materials as current collectors in batteires, including lithium and lithium ion batteries, is widely known.  See, e.g., U.S. Patent Application Publication Nos. 2011/0212359, 2003/0134203, and 2017/0117583.  Thus, if Applicant believes the application includes patentable subject matter, he is encouraged to be more specific in claim draft towards that subject matter and away from the broadly understood concept of using a non-metal conductive material as electrode current collector in a battery system.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727